PER CURIAM.
On August 20, 1968, we entered an order in this original habeas corpus proceeding appointing a Commissioner to'take testimony on certain factual issues raised by the petition herein and the respondent’s answer thereto. Said order is reported at Fla.App., 213 So.2d 290. The Commissioner’s report containing his findings and conclusions has been filed in this court reflecting that petitioner was not properly notified of his right to appeal and to have counsel appointed for him, he being an indigent. The Commissioner further recommended by his report that the sentence imposed upon the petitioner should be set aside so as to afford petitioner an opportunity to make such post-trial motions as may to him seem advisable after being re-sentenced, as well as to take a timely appeal should he so wish in the event his motions are determined to be not well founded.
Accordingly, upon consideration of the record in the case at bar and the findings of fact and recommendations made by the Commissioner appointed herein, the sentence imposed upon the petitioner in Case No. 66-204 in the Circuit Court of Bay County, Florida, is hereby set aside and it is ordered that he be returned to the trial court for further sentencing without prejudice to his right to thereafter make such motions and/or file such appeal as he or his appointed attorney may deem necessary in the event petitioner’s motions are found not to be well taken.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.